DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, filed on May 10, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on May 10, 2022 is acknowledged and is answered as follows. 
Applicant’s remarks, see pp. 9 & 10, with respect to claim rejections under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Cynthia Wu on May 19, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20: at line 3, replace "a sixth field element" with --the sixth field element".

	Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious a memory structure as recited in claim 1, a memory device as structurally recited in claim 2, a method for fabricating an array of memory structures as recited in claim 12, and an electronic device as structurally recited in claim 15.
Specifically, claim 1 contains allowable subject matter directed to a first field element that is a superconductor, a movable magnetic element moving in response to an electric current passing through a heater, and a second field element repelling the movable magnetic element, inter alia. Claims 2 and 15 contains allowable subject matter directed to a first field element that is a superconductor, a movable magnetic element moving in response to an electric current passing through a heater, and a second field element repelling the movable magnetic element, inter alia. Claim 12 contains allowable subject matter directed to forming superconductors, forming heaters out of electrically resistive material, and forming plurality of magnetic elements movable after filling material is removed, inter alia. Claims 3 - 11 depend from claim 2 directly/indirectly and inherit the allowable subject matter. Claims 13 and 14 depend from claim 12 and inherit the allowable subject matter. Claims 16 - 20 depend from claim 15 directly/indirectly and inherit the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818